               Case 5:21-mj-00015-JLT Document 12 Filed 04/12/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 4550 California Avenue, Suite 640
   Bakersfield, CA 93309
 4 Telephone: (661) 489-6150
   Facsimile: (661) 489-6151
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 5:21-MJ-00015-JLT
12                                 Plaintiff,             AMENDED STIPULATION REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                            TRIAL ACT; [PROPOSED] FINDINGS AND
                                                          ORDER
14   JOSE MARIO QUINTERO BELTRAN,
                                                          DATE: April 16, 2021
15                                Defendant.              TIME: 2:30 p.m.
                                                          COURT: Hon. Jennifer L. Thurston
16

17          This case is set for a preliminary hearing on April 16, 2021. On April 17, 2020, this Court issued
18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
21 the Eastern District of California until further notice and allows district judges to continue all criminal

22 matters. This and previous General Orders were entered to address public health concerns related to

23 COVID-19.

24          Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later than 14 days
25 after initial appearance if the defendant is in custody,” unless the defendant consents and there is a

26 “showing of good cause”, or if the defendant does not consent and there is a “showing that extraordinary
27 circumstances exist and justice requires the delay.” Here, the defendant consents and there is good

28 cause.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 5:21-mj-00015-JLT Document 12 Filed 04/12/21 Page 2 of 5


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 5:21-mj-00015-JLT Document 12 Filed 04/12/21 Page 3 of 5


 1 for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for preliminary hearing on April 16, 2021.

 7          2.      By this stipulation, defendant now moves to continue the preliminary hearing until June

 8 1, 2021, at 2:30 p.m. and to exclude time between April 16, 2021, and June 1, 2021, under Local Code

 9 T4.
10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that initial discovery associated with this case

12          consists primarily of reports, recordings and photographs, and the government will provide the

13          defendant with initial discovery on or before April 16, 2021.

14                  b)     Counsel for defendant desires additional time to review the discovery, consult

15          with this client, conduct further investigation, and discuss a possible resolution with the

16          government.

17                  c)     Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later

22          than 14 days after initial appearance if the defendant is in custody,” unless the defendant

23          consents and there is a “showing of good cause”. Here, the defendant consents and there is good

24          cause as set forth herein.

25                  f)     In addition to the public health concerns cited by General Order 617 and

26          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

27          this case because counsel and other relevant individuals have been encouraged to telework and

28          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 5:21-mj-00015-JLT Document 12 Filed 04/12/21 Page 4 of 5


 1        contact should the preliminary hearing proceed.

 2               g)      Based on the above-stated findings, the ends of justice served by continuing the

 3        case as requested outweigh the interest of the public and the defendant in an indictment or trial

 4        within the original dates prescribed by the Speedy Trial Act.

 5               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6        et seq., within which an indictment must be filed and within which a trial must commence, the

 7        time period of April 16, 2021 to June 1, 2021, inclusive, is deemed excludable pursuant to 18

 8        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

 9        the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

10        by taking such action outweigh the best interest of the public and the defendant in a speedy

11        indictment/trial.

12               [Remainder of page intentionally left blank.]

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME             4
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 5:21-mj-00015-JLT Document 12 Filed 04/12/21 Page 5 of 5


 1         4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which an

 3 indictment must be filed and a trial must commence.

 4         IT IS SO STIPULATED.

 5

 6
     Dated: April 9, 2021                                    PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ CHRISTOPHER D. BAKER
 9                                                           CHRISTOPHER D. BAKER
                                                             Assistant United States Attorney
10

11
     Dated: April 9, 2021                                    /s/ DAVID A. TORRES
12                                                           DAVID A. TORRES
13                                                           Counsel for Defendant
                                                             JOSE MARIO QUINTERO
14                                                           BELTRAN

15

16

17                                 [PROPOSED] FINDINGS AND ORDER

18         IT IS SO FOUND AND ORDERED.

19
     IT IS SO ORDERED.
20
21
        Dated:     April 12, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
